On application for re-hearing
NicholsoN, C. J.,
delivered the following:
The main question made upon the argument of the application for re-hearing is, that the proof does not sustain the conclusion that Pro vine’s conduct in making-the leases with the guardian, and in procuring their-confirmation by the Chancery Court, fails to show that he acted with entire fairness, and that he took no advantage of his position as agent, but that his action in the premises was not. free from all concealment and from all imputation of fraud or undue advantage.
We have again examined the proof on this question,, and it shows to our satisfaction that the leases were advantageous to Provine and Stewart, but disadvantageous to the minors; that at the close of the leases Provine and Stewart had probably received in rents an amount sufficient to re-imburse them for their outlays and the ground rent and the taxes, and yet, that according to the contracts as construed by them and by the Chancellor, they were entitled to a decree against Mary for her two lots of over $24,000, and against Delia of over $16,500, with a lien on the improvements for their payment; whereas the proof in this cause shows that if proper efforts had been made to lease the property, it could have been leased for the *519same time and on the same terms, without requiring the minors to pay for the value of the improvements.
We are satisfied by the proof that after Provine made the invalid contract for leases on the 1st of January, 1857, he made no further effort to .lease the ■lots, and that, upon reasonable effort, leases could have been procured which would not have been so disadvantageous to the minors. Having been the agent down to the time of taking the leases, he was bound, upon his application for - their confirmation, to disclose his former relation to the property, and then to show clearly and fully that the transaction between him and the guardian was, in all respects, fair and entirely free from all imputation of fraud or unfair advantages.
We come to the conclusion after a thorough examination of the record, that the proof fails to make out such a case, but that it shows that by improper means Provine procured the confirmation of the leases, without disclosing his former relation to the property, and that the leases were disadvantageous to the minors, and upon a review of the proof, we are constrained to adhere to our former conclusion and to disallow the petition for re-hearing.